Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


         REASONS FOR ALLOWANCE


The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose
A real-time ad hoc network sensor system comprising: a plurality of sensors positioned at fixed locations on an aircraft; a plurality of mobile devices in an interior of the aircraft, wherein the plurality of mobile devices include sensors; a computing device having one or more processors and a non-transitory computer readable medium having stored thereon instructions, that when executed by the one or more processors, cause the computing device to perform functions comprising: receiving outputs from the plurality of sensors during a flight of the aircraft; receiving outputs from the sensors of the plurality of mobile devices during the flight of the aircraft, wherein the outputs from the sensors of the plurality of mobile devices are associated with a respective location of the plurality of mobile devices in the interior of the aircraft; mapping the outputs from the plurality of sensors and the outputs from the sensors of the plurality of mobile devices to a computer model of the aircraft for association with locations in the interior of the aircraft; and based on mapping the outputs from the plurality of sensors and the outputs from the sensors of the plurality of mobile devices to the computer model of the aircraft, creating a vehicle data-signature-map of the interior of the aircraft for at least one parameter of the aircraft. These limitations are neither taught nor obvious by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gouby et al. (U.S. Patent No. 10,486,833) disclose a method for monitoring an aircraft engine operating in a given environment.
Zimmerman et al. (U.S. Patent No. 5,001,638) disclose integrated aircraft air data system used on aircraft to provide air pressure and temperature data for cockpit instrumentation and for controlling aircraft engines.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661